Exhibit 10.24

 

AMENDMENT NUMBER FOUR TO SECOND

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NUMBER FOUR TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 6, 2018 is entered into by and between JMP
HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party to the below-defined
Credit Agreement (together with their respective successors and assigns, each a
“Lender” and collectively, the “Lenders”) and CITY NATIONAL BANK, a national
banking association (“CNB”), as the administrative agent for the Lenders, (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”) , and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Agent and the Lenders are party to that certain Second
Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, JMP Securities LLC, a Delaware limited liability company, and CNB are
parties to that certain Revolving Note and Cash Subordination Agreement, dated
as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Note Agreement”);

 

WHEREAS, Agent and the Lenders have requested that JMP Capital LLC, a Delaware
limited liability company, JMP Realty I LLC, a Delaware limited liability
company, JMP Realty II LLC, a Delaware limited liability company, JMP Group
Inc., a Delaware corporation, JMP Capital I Managing Member LLC, a Delaware
limited liability company, Harvest Capital Strategies Holdings LLC, a Delaware
limited liability company, and Harvest Capital Strategies Capital Interests LLC,
a Delaware limited liability company (all are referred to hereinafter
collectively as the “New Loan Parties”), act as Guarantors under the Credit
Agreement;

 

WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.

DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2.

AMENDMENTS TO CREDIT AGREEMENT.

 

a.              Section 1.1 of the Credit Agreement is hereby amended by
inserting or amending and restating, as applicable, the following definitions in
their entirety:

 

“Final Payment Date” means the earlier to occur of (a) June 4, 2022; or (b) the
date that is 90 days prior to the earliest maturity date set forth in any of the
2013 Notes or the 2014 Notes.

 

“Final Revolving Commitment Termination Date” means the earlier to occur of (a)
June 4, 2019; or (b) such earlier date on which the Revolving Loans shall become
due and payable in accordance with the terms of this Agreement and the other
Loan Documents.

 

b.     Section 2.3(e) of the Credit Agreement is hereby amended by deleting the
words “July 2, 2018” appearing therein and replacing such language with the
words “July 1, 2019”.

 

3.     REPRESENTATIONS AND WARRANTIES.Borrower hereby represents and warrants to
Agent and the Lenders as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Agent or any Lender for any actions or events occurring on or before the
date hereof, and Borrower hereby waives and releases any right to assert same;

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

 

4.

CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

 

a.     Agent shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Agent shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit A, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof;

 

c.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

d.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment;

 

e.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower;

 

f.     Agent shall have received the following documents, duly executed and
delivered by such parties, and each in form and substance satisfactory to Agent:

 

(i)      a Joinder No. 2 to the Intercompany Subordination Agreement and Stock
Pledge Agreement, dated as of the date hereof (“Joinder No. 2”), by and among
Agent, each New Loan Party and the other Loan Parties, together with the
original stock certificates, if any, representing all of the Stock of the New
Loan Parties, accompanied by undated stock powers/transfer forms executed in
blank, in each case, in form and substance satisfactory to Agent and the same
shall be in full force and effect;

 

(ii)      Security Agreements, dated as of the date hereof (each, a “Security
Agreement”), by each New Loan Party, JMP Credit Advisors LLC, JMP Asset
Management LLC (collectively, the “Transaction Parties”), and Agent, which shall
be in full force and effect;

 

(iii)      a financing statement to be filed in the office of the Secretary of
State against each New Loan Party to perfect the Agent’s Liens in and to the
Collateral of such New Loan Party;

 

(iv) Guaranties with respect to obligations under the Credit Agreement, by each
New Loan Party in favor of Agent (each, a “Guaranty”), and Guaranties with
respect to obligations under the Note Agreement, by each of the Transaction
Parties in favor of CNB (each, a “Broker/Dealer Guaranty”), in each case, in
form and substance satisfactory to Agent which shall be in full force and
effect;

 

(v)      an Officer’s Certificate from the secretary of each Transaction Party,
dated as of the date hereof, (a) attesting to the resolutions of such party’s
board of directors (or other similar body) authorizing its execution, delivery,
and performance of this Agreement and of Joinder No. 2, the Security Agreements,
the Guaranties and the Broker/Dealer Guaranties to which such party is or will
become a party, (b) authorizing officers of such party to execute the same, (c)
attesting to the incumbency and signatures of such specific officers of such
party and (iv) attesting to copies of such party’s Governing Documents, as
amended, modified or supplemented to the date thereof; and

 

(vi)     a certificate of status with respect to each party, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such party, which certificate shall indicate
that such party is in good standing in such jurisdiction.

 

g.     All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

 

5.     COVENANTS.

 

Borrower shall, within thirty (30) days of the date hereof, cause:

 

a.     the organizational documents of each Loan Party to be amended to include
a provision, substantially similar to Exhibit B hereto. The final form of such
amendment shall be subject to the prior written consent of Agent, and Agent
shall not unreasonably withhold such consent. Borrower shall promptly provide
Agent with copies of such amended organizational documents;

 

b.     JMP Group LLC (“Parent”) to execute and deliver:

 

(i)     that certain Limited Recourse Stock Pledge Agreement (the “Limited
Recourse Stock Pledge Agreement”), by and between Parent and Agent, whereby
Parent shall pledge to Agent, as security for the Obligations, all of Parent’s
membership interests in JMP Investment Holdings LLC and all of Parent’s shares
of capital stock in JMP Asset Management, Inc. ;

 

(ii)     an Officer’s Certificate from the secretary of Parent, dated as of the
date of, (a) attesting to the resolutions of Parent’s board of directors (or
other similar body) authorizing its execution, delivery, and performance of the
Limited Recourse Stock Pledge Agreement, (b) authorizing officers of Parent to
execute the same, (c) attesting to the incumbency and signatures of such
specific officers of Parent and (iv) attesting to copies of Parent’s Governing
Documents, as amended, modified or supplemented to the date thereof;

 

(iii)     a certificate of status with respect to Parent, dated as of a recent
date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of Parent, which certificate shall indicate that
Parent is in good standing in such jurisdiction; and

 

c.     Agent to receive a financing statement to be filed in the office of the
Secretary of State against Parent to perfect the Agent’s Liens in and to the
Collateral of Parent pledged by Parent under the Limited Recourse Stock Pledge
Agreement.

 

6.

Agreements.

 

This Amendment has been entered into without force or duress, of the free will
of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of each decision. It has read and understands this Amendment, has
consulted with and been represented by independent legal counsel of its own
choosing in negotiations for and the preparation of this Amendment, has read
this Amendment in full and final form, and has been advised by its counsel of
its rights and obligations hereunder and thereunder.

 

 

7.     Payment of Costs and Fees.

 

Borrower shall reimburse Agent on demand for all of its actual out-of-pocket
costs, expenses, fees and charges in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto (which costs may include the reasonable fees and
expenses of any attorneys retained by Agent).

 

8.

CONSTRUCTION.THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF CALIFORNIA.

 

9.

ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. Except for the amendments to the Credit
Agreement expressly set forth in Section 2, hereof, the Credit Agreement and
other Loan Documents shall remain unchanged and in full force and effect. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of or as an amendment of any right,
power, or remedy of Agent or the Lenders as in effect prior to the date hereof.
The amendments set forth herein are limited to the specifics hereof, shall not
apply with respect to any facts or occurrences (or any Subsidiary other than the
Transaction Parties) other than those on which the same are based, shall not
excuse future non-compliance with the Credit Agreement, and shall not operate as
a consent to any further or other matter, under the Loan Documents. To the
extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control. This Amendment is a Loan Document.

 

10.     COUNTERPARTS; ELECTRONIC EXECUTION.

 

This Amendment may be executed in any number of counterparts, all of which when
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of this Amendment by telefacsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

11.     Effect on Loan Documents.

 

a.     The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
for the amendments to the Credit Agreement expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The amendments set forth herein are
limited to the specifics hereof, and, except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Unmatured Event of Default or Event of Default.

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

12.     Reaffirmation of Obligations.

 

Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and the other Loan Documents to
which it is a party effective as of the date hereof and as amended hereby.
Borrower hereby further ratifies and reaffirms the validity and enforceability
of all of the liens and security interests in the Collateral heretofore granted,
pursuant to and in connection with any Loan Document to Agent as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations from and
after the date hereof, in each case except as otherwise expressly provided in
the Loan Documents.

 

13.     Severability.

 

In case any provision in this Amendment shall be invalid, illegal or
unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

1.     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first written above.

 

BORROWER:

JMP HOLDING LLC, formerly known as JMP Group LLC, 

a Delaware limited liability company

 

 

By:/s/ Raymond Jackson                

Name: Raymond Jackson

Title: Chief Financial Officer

   

 

 

--------------------------------------------------------------------------------

 

 

 

AGENT AND LENDER:

CITY NATIONAL BANK, 
a national banking corporation,
as Agent and as a Lender 

 

 

By:/s/ Eric Lo                

Name: Eric Lo

Title: Vice President

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Second Amended and Restated
Credit Agreement entered into between JMP HOLDING LLC, formerly known as JMP
Group LLC, a Delaware limited liability company (“Borrower”), the lenders from
time to time party to the below-defined Credit Agreement (together with their
respective successors and assigns, each a “Lender” and collectively, the
“Lenders”), and CITY NATIONAL BANK, a national banking association (“CNB”), as
the administrative agent for the Lenders, (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), dated as of April 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) that certain Amendment Number One to Second
Amended and Restated Credit Agreement, dated as of April 25, 2016 (the “First
Amendment”) by and among Borrower, Agent and the Lenders, (c) that certain
Amendment Number Two to Second Amended and Restated Credit Agreement, dated as
of August 24, 2016 (the “Second Amendment”) by and among Borrower, Agent and the
Lenders, (d) that certain Amendment Number Three to Second Amended and Restated
Credit Agreement, dated as of May 12, 2017 (“Third Amendment”) by and among
Borrower, Agent and the Lenders, and (e) that certain Amendment Number Four to
Second Amended and Restated Credit Agreement, dated as of August 6, 2018 (the
“Amendment”) by and among Borrower, Agent and Lenders. The undersigned hereby
(a) represents and warrants to Agent and the Lenders that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the transactions contemplated by the Amendment, by the Waiver
and by each amendment to any Loan Document executed on or before the date
hereof; (c) acknowledges and reaffirms its obligations owing to Agent and the
Lenders under any Loan Documents to which it is a party; and (d) agrees that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each
understands that Agent and the Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent. This Reaffirmation and Consent shall be governed by
the laws of the State of California.

 

[Signature page to follow.]

 

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

HARVEST CAPITAL STRATEGIES LLC,

a Delaware limited liability company

 

 

By:

Title:

 

 

JMP ASSET MANAGEMENT INC.,

a Delaware limited liability company

 

 

By:

Title:

 

 

JMP CREDIT ADVISORS LLC,

a Delaware limited liability company

 

 

By:

Title:

 

 

JMP INVESTMENT HOLDINGS LLC,

a Delaware limited liability company

 

 

By:

Title:

 

 

 

JMP ASSET MANAGEMENT LLC,

a Delaware limited liability company

 

 

By:

Title:

 

 

 

EXHIBIT B

Form of Operating Agreement Amendment Provision

 

The [Member/Shareholder] may transfer, assign, pledge or encumber all or part of
its [Membership Interest/Share] in the [Company], except as otherwise prohibited
by the Credit Facility (as defined below). Any successor or assignee of the
assigning [Member/Shareholder] (including, for the avoidance of doubt, any
transferee or assignee resulting from the foreclosure or other exercise of
remedies with respect to the [Membership Interest/Shareholder] in connection
with any pledge or hypothecation by [Member/Shareholder] of all or any part of
its [Membership Interest/Share] in the [Company], except as otherwise prohibited
by the Credit Facility) shall automatically be admitted as the
[Member/Shareholder] and have all the rights and powers of the assigning
[Member/Shareholder] under this Agreement, including, without limitation, all
economic rights, voting rights and control rights, and applicable law, in each
case, without the need for further consents or actions of any other person, the
Company or [Member/Shareholder]. As used herein, “Credit Facility” means that
that certain Second Amended and Restated Credit Agreement, dated as of April 30,
2014 (as amended, restated, supplemented, or otherwise modified from time to
time, by and between JMP HOLDING LLC, formerly known as JMP Group LLC, a
Delaware limited liability company, the lenders from time to time a party
thereto, and CITY NATIONAL BANK, a national banking association, as
administrative agent for such lenders.

 

 